Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on September 30, 2020 canceled claims 2-40.  Acknowledging the amendment filed on March 18, 2021, claim 1 has been canceled. Claims 41-57 have been added.  Claims 41-57 are currently pending and under examination.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 16, 2021 and February 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Specification
4.	The disclosure is objected to because of the following informalities: first, the cross-reference section needs to be updated to reflect that the applications have all matured to patents. Secondly, on page 10, lines 18-19 the disclosure recites in part…. ‘The type strain of Blautia hydrogenotrophica is S5a33 = DSM 10507 = JCM 14656”.  Additionally, said receipt notes that DSM 10507 is actually DSMZ 10507. The disclosure should be amended to reflect. The deposit receipts are copied below for convenience. Applicant is encouraged to review the entire specification to make any necessary changes and to be compliant.   

    PNG
    media_image1.png
    145
    783
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    438
    755
    media_image2.png
    Greyscale
Finally, it is not clear what JCM 14656 refers to as there is no teaching of it in the provided deposit receipts.   Appropriate correction is required.

Claim Objections
5.	Claim 50 is objected to because of the following informalities:   
As it pertains to claim 50, said claim recites ‘DSM 10507’ and should recite ‘DSMZ 10507’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 44-46, 52-54 and 56 recite the limitation "wherein the pharmaceutical composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 42 recites the broad recitation from the genus Staphylococcus, and the claim also recites of the species Staphylococcus lentus which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
8.	Claims 41, 43, 47-49, 51, 55 and 57 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 29, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645